— In a negligence action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), dated May 20, 1986, as granted the defendants’. motion to change venue from Westchester County to Suffolk County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly exercised its discretion in granting the defendants’ motion for a change of venue from Westchester County to Suffolk County. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.